Title: From Benjamin Franklin to William Jackson, 28 June 1781
From: Franklin, Benjamin
To: Jackson, William


Sir,
Passy June 28th. 1781.
Since my Acceptance of your Bills I have applied to the Ministers for more Money to discharge the other Engagements I enter’d into for Payment of the Congress Bills drawn on Holland and Spain. I find so much Difficulty and even Impossibility of obtaining it at this Time, that I am under the absolute Necessity of stopping the Cash that is in Holland, or of ruining all the Credit of the States in Europe, and even in America, by stopping Payment. This is therefore to order, that in Case the said Cash has been deliver’d to you by Messrs. Fizeaux and Grand, you would immediately return it into their Hands to remain there at my disposal. I am sorry that this Operation is necessary, but it must be done or the Consequences will be terrible.

I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Major Jackson
 
Endorsed: from Doctor Franklin June 28. 1781.
Notation: (C No. 12)
